By the Court.

Berry, J.
Sec. 32, chap. 106, Gen. Stat. provides, that “ all challenges to an individual juror shall be taken first by the defendant, and then by the state, and each party shall exhaust all his challenges before the other begins.” The words “ all challenges, &c.,” evidently embrace both kinds of challenges to an individual juror, allowed by law, so that, as far as this section is concerned, challenges, peremptory and for cause, are placed upon the same footing.
The language of the section is, “ all challenges tó an individual juror,” that is to say, to one individual juror, shall be taken, &c. The meaning of the section then is, that in case of challenge to an individual juror, i. e., to one individual juror, the defendant shall challenge first, and shall exhaust all his challenges, i. e., all which he desires to take to such one individual juror, before the state shall begin to challenge; the effect being, that when the state begins to challenge under this provision, the defendant’s right of challenge to that particular juror, whether he has seen fit to exercise it in whole, or in part, or not at all, is gone, so far as the section under consideration is involved. After the defendant has exhausted his challenge to a particular juror, it is for the state to challenge the same juror, if there is any occasion to do so. After the -juror first challenged is disposed of, it is for the defendant *378to challenge another, if be desire to do so, tbe challenging to be conducted as before, and so on, until the jury is completed. From this construction of the statute it follows, that defendant may challenge, for cause, every juror who appears, and that, in a case like this at bar, (where the offense charged is not punishable with death or imprisonment for life,) he may challenge peremptorily any five of such jurors, at his own option. The rulings of the court below, being inconsistent with the views above expressed, were erroneous, and a new trial is awarded, the order'denying the same below being reversed. •